                                                                                                FILED
                                                                                       2019 Mar-22 AM 09:04
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

AMANDA J. ECKL, et al.,                       )
                                              )
       Plaintiffs,                            )           Civil Action Number
                                              )           3:17-cv-00051-AKK
v.                                            )
                                              )             consolidated with
LAUDERDALE COUNTY BOARD                       )
OF EDUCATION, et al.,                         )           3:17-cv-01232-AKK
                                              )
       Defendants.                            )


                     MEMORANDUM OPINION AND ORDER

       Amanda J. Eckl, Jessica L. VanDerVelde, and Angela C. West bring these

employment actions against the Lauderdale County Board of Education (the

“Board”), former Superintendent Jennifer Gray, and current Superintendent

Jonathan Hatton, pursuant to the Equal Pay Act, 29 U.S.C. § 206(d), and Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. The plaintiffs assert

that the defendants violated the Equal Pay Act and Title VII by paying them

significantly less than a male colleague for allegedly substantially similar work and

by retaliating against them after they complained of the pay disparity. Doc. 1;

Doc. 3 (Case No. 3:17-cv-1232-AKK). 1             Presently before the court are the

defendants’ motion for summary judgment, doc. 33, and the plaintiffs’ motion to

1
 Unless otherwise indicated, the court cites to the CM/ECF document numbers assigned in Case
No. 3:17-cv-00051-AKK.
strike, doc. 36. For the reasons explained below, the motion to strike is due to be

denied, and the motion for summary judgment is due to be granted solely as to the

Equal Pay Act claims based on the pay disparity. In all other respects, the motion

is due to be denied.

I.    STANDARD OF REVIEW

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “Rule 56(c) mandates the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of informing the court of the basis of the motion and proving the

absence of a genuine dispute of material fact. Id. at 323. If the moving party

meets that burden, the burden then shifts to the non-moving party, who is required

to go “beyond the pleadings” to establish that there is a “genuine issue for trial.”

Id. at 324 (internal citations and quotation marks omitted). A dispute about a

material fact is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).


                                         2
      The court must construe the evidence and all reasonable inferences arising

from it in the light most favorable to the non-movant. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 157 (1970). However, “mere conclusions and unsupported factual

allegations are legally insufficient to defeat a summary judgment motion.” Ellis v.

England, 432 F.3d 1321, 1326 (11th Cir. 2005) (citing Bald Mountain Park, Ltd. v.

Oliver, 863 F.2d 1560, 1563 (11th Cir. 1989)). Moreover, “[a] mere ‘scintilla’ of

evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that a jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

II.   FACTUAL AND PROCEDURAL BACKGROUND

      The plaintiffs work in the Board’s bookkeeping department, which is

responsible for handling the Board’s business and finances. Docs. 37-7 at 3; 37-5

at 6. Larry Vance, the Chief School Finance Officer, supervised the department’s

four employees during the relevant time. Docs. 37-2 at 3, 8; 37-5 at 3. Mark

Collier worked in the department from June 1993 until he retired in October 2016,

earning at his retirement an annual salary that exceeded the plaintiffs’ by at least

$23,000. See docs. 34-1 at 1; 37-12 at 6-7, 12-13, 19-20, 26-27.

      When the Board hired Collier in June 1993, it initially advertised for a

bookkeeper-payroll position, which required an associate’s degree in accounting or

business. See docs. 34-2 at 12; 37-3 at 2. But, the Board ultimately hired Collier,


                                         3
who has a bachelor’s degree in accounting, for a payroll accountant/computer

operator position, which required a bachelor’s degree in accounting. Docs. 34-2 at

1, 12; 37-2 at 3.   The pay scale for Collier’s position at the time ranged from

$27,274 for step zero to $32,074 for step ten, and Collier began at step zero. Docs.

34-2 at 12; 37-3 at 4. Early in his career, Collier also “performed duties regarding

computer technology.” Doc. 34-1 at 1. These responsibilities ended when the

Board began employing dedicated IT personnel sometime before 1999. Id. In

spite of the change in duties, Collier kept the same job title. See doc. 34-2 at 55.

In 2011 or earlier, the Board changed Collier’s salary schedule from payroll

accountant/computer operator to accounting specialist I, with a pay scale that

ranged from $47,783 - $57,660 for a person with a bachelor’s degree. See docs.

37-11 at 3; 37-12 at 2. Collier earned approximately $55,900 annually when he

retired in 2016. Doc. 37-12 at 6-7.

      Collier attests that “[i]n addition to [his] regular duties and responsibilities,”

his duties included the following twenty-four tasks:

      1. Preparation of [] LEAPS reports;
      2. Salary schedule (until [] Vance was employed [sometime before
         1999]);
      3. Ethics report;
      4. Fixed Asset Inventory report;
      5. 941 quarterly tax report;
      6. Booking of annual [Board] auction and calculation of the proceeds
         to the various schools and departments;
      7. Retiree consultations;


                                          4
      8. Auditing of local school financial accounts and providing technical
          assistance;
      9. Setting up new vendors in the financial system;
      10. Preparing the Disposal Report to the State of Alabama;
      11. Posting, calculating, and dis[bu]rsing annual employee share of
          tobacco tax;
      12. Ordered and inventoried office supplies;
      13. Completed worksite report to Department of Labor;
      14. Completed and disbursed W-2’s for system;
      15. Uploaded payroll information to Social Security;
      16. Performed calendar year-end procedures;
      17. Performed fiscal year-end procedures;
      18. Submitted transcripts to the State department for employees to be
          approved for higher degree;
      19. Checked local school accounts for items purchased that should be
          entered in the system’s inventory;
      20. Entered and balanced coaching supplement per approved list;
      21. Entered and balanced service recognition pay for those eligible;
      22. Maintained and balanced garnishment s submitted by various
          agencies;
      23. Entered and balanced AirEvac enrollments;
      24. Entered and balanced UNA tuition management program for
          certified personnel.

Doc. 34-1 at 1-2. Collier contends that he alone performed those tasks without any

assistance from the plaintiffs. Id. at 1-2.

      The Board hired Eckl, who has a bachelor’s degree in accounting, in June

1999 as an accounts payable clerk, a position that required a two-year associate’s

degree and that had an advertised salary range from $21,028 - $25,106. Docs. 34-2

at 3, 34; 37-5 at 2-3; 37-6 at 2. Eckl’s job duties included “maintaining accounts

payable records, including cash disbursements records, purchase orders, and

adding/maintaining vendor files,” and she also “recorded, monitored, and reported


                                              5
the acquisition, maintenance, and disposition of equipment and other general fixed

assets,” “journalize[d] daily receipts into the account records,” and “reconcil[ed]

bank statements to accounting records.” Doc. 37-5 at 3. Eckl’s taxable salary was

approximately $30,600 in 2016. Doc. 37-12 at 13.

         In September 2006, the Board hired VanDerVelde and West as accounting

clerks. Docs. 34-2 at 61; 34-6 at 1, 3-4; 37-7 at 3; 37-9 at 3. Both VanDerVelde

and West have bachelor’s degrees in a business-related filed, but the positions they

filled required a two-year associate’s degree and had an advertised salary range of

$25,071 - $29,933.      Docs. 34-2 at 61; 34-6 at 1; 37-7 at 3; 37-9 at 2-3.

VanDerVelde worked as an insurance benefits specialist, and her primary job

function involved handling all benefits-related issues for the Board’s employees.

Docs. 37-2 at 3; 37-7 at 4; 34-4 at 3. VanDerVelde also helped with the following

tasks:    preparing ethics reports; bookkeeping for the Board’s annual auction;

conducting retiree consultations; setting up new vendors; posting, calculating, and

dispersing annual employee share of the tobacco tax; calculating and reporting the

Affordable Care Act information for W-2 forms for the school system; performing

year-end procedures; and entering and balancing service recognition pay for

eligible employees.     Doc. 37-7 at 5-6.     VanDerVelde’s taxable salary was

approximately $32,600 in 2016. Doc. 37-12 at 16.




                                         6
      West worked as a payroll clerk and had primary responsibility for payroll

and payroll-related tasks. Docs. 34-2 at 61; 34-4 at 3; 37-2 at 3; 37-9 at 4. West

also performed the following duties: preparing ethics reports; preparing the 941

quarterly tax reporting; bookkeeping for the Board’s annual auction; conducting

retiree consultations; setting up new vendors; posting, calculating, and dispersing

annual employee share of the tobacco tax; completing worksite reports for the

Department of Labor; completing and disbursing W-2 forms for the Board;

uploading payroll information to Social Security; performing calendar and fiscal

year-end procedures; entering and balancing coaching supplements; entering and

balancing service recognition for eligible employees; maintaining and balancing

garnishments; entering and balancing AirEvac insurance enrollments; and entering

and balancing UNA tuition management for certified personnel. Doc. 37-9 at 4-5.

West’s taxable salary in 2016 was approximately $31,400. Doc. 37-12 at 27.

      The Board did not fill Collier’s position after he retired. Doc. 34-2 at 55.

Instead, it redistributed Collier’s job duties to the plaintiffs, who did not require

any additional training or education to take on those duties. Docs. 34-4 at 4; 37-5

at 5; 37-7 at 7. Based on the redistribution of job duties, the Board created three

new positions to correspond with each of the plaintiffs’ jobs: account specialist for

Eckl, benefits specialist for VanDerVelde, and payroll specialist for West. Docs.

34-2 at 4; 34-4 at 4; 37-5 at 4-5; 37-7 at 7. The Board created pay scales for the


                                         7
plaintiffs’ new positions to reflect that the positions require a bachelor’s degree.

Docs. 37-5 at 5; 37-11 at 11-13. In 2016-2017, the pay scale for the three new

positions ranged from $34,725 to $39,225, which is approximately $18,000 to

$22,000 less than the pay scale for a person with a bachelor’s degree in Collier’s

former position. See doc. 37-11 at 11. Even though it created the positions for the

plaintiffs, the Board posted the three new positions and required the plaintiffs to

apply for the positions. Docs. 37-5 at 4-5. As a result of the change in job title and

pay scale, the plaintiffs each received a salary increase of $4,500. Doc. 34-2 at 4;

37-5 at 5.

       In December 2015, the plaintiffs filed a charge of discrimination with the

Equal Employment Opportunity Commission for sex discrimination based on the

disparity between their salaries and Collier’s. Docs. 37-5 at 4; 1-1 at 2-4. The

plaintiffs subsequently filed another charge with the EEOC for retaliation based on

the Board’s decision to require them to apply for the new positions it created for

them and the elimination of the pay scale that applied to Collier’s position. Doc. 3-

1 (Case No. 3:17-cv-01232-AKK) at 2-7. This lawsuit followed.

III.   ANALYSIS

       The plaintiffs assert Title VII claims and Equal Pay Act claims based on

alleged wage discrimination, and retaliation claims under Title VII and the Equal

Pay Act. Doc. 1 at 13-16; Doc. 3 (Case No. 3:17-cv-01232) at 13-18. Although


                                          8
the defendants’ briefs in support of summary judgment contain generic references

to the dismissal of all claims, see docs. 34 at 1, 17; 44 at 13, the defendants only

argue for dismissal of the Equal Pay Act claims based on the disparity between the

plaintiffs’ pay and Collier’s pay. They offer no arguments related to the Title VII

claims or the retaliation claims. See docs. 34; 44. “Issues raised in a perfunctory

manner, without supporting arguments and citation to authorities, are generally

deemed to be waived.” NLRB v. McClain of Ga., Inc., 138 F.3d 1418, 1422 (11th

Cir. 1998). Therefore, to the extent that the defendants intended for their motion to

cover the Title VII or retaliation claims, the motion is due to be denied. Thus, the

court will only address the Equal Pay Act pay claims, which are the only ones

properly before the court.

      A.     The Plaintiffs’ Motion to Strike

      As an initial matter, the plaintiffs ask the court to strike paragraphs 1 – 5, 10

– 18, 20 – 21, and 31 from the defendants’ statement of facts. Doc. 36. The

plaintiffs contend that the defendants failed to support these facts with a citation to

the record and that the paragraphs contain legal conclusions or recitations of the

Alabama Code. Id. Because the court does not need to rely on paragraphs 1 – 5,

10 – 18, or 31 to decide the motion for summary judgment, the plaintiffs’ motion is

moot with respect to those paragraphs. As for paragraphs 20 and 21, which

contain facts related to Collier’s job duties and the date he retired, doc. 34 at 4-6,


                                          9
the plaintiffs correctly point out that the defendants violated the requirements of

Appendix II to the court’s scheduling order by failing to support those facts with a

specific reference to evidentiary submissions. Doc. 36 at 14 (citing Doc. 31 at 9).

Even so, because it is clear that the facts stated are copied directly from Collier’s

affidavit, which the defendants cite elsewhere in their statement of facts, the court

declines to strike paragraphs 20 and 21.

      B.     The Motion for Summary Judgment

      The Equal Pay Act prohibits an employer from paying an employee less than

employees of the opposite sex for equal work. 29 U.S.C. § 206(d)(1); Miranda v.

B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1526 (11th Cir. 1992). To establish

a prima facie case under the Act, a plaintiff “‘must show that an employer pays

different wages to employees of opposite sexes for equal work on jobs [that]

require[] equal skill, effort, and responsibility, and which are performed under

similar working conditions.’” Miranda, 975 F.2d at 1532 (quoting Corning Glass

Works v. Brennan, 417 U.S. 188, 195 (1974)). The jobs at issue do not have to be

identical, only substantially equal. Id. at 1533; 29 C.F.R. § 1620.13(a). Even so,

“[t]he standard for determining whether jobs are equal in terms of skill, effort, and

responsibility is high.” Waters v. Turner, Wood & Smith Ins. Agency, Inc., 874

F.2d 797, 199 (11th Cir. 1989). See also Miranda, 975 F.2d at 1526 (“A plaintiff

suing under the Equal Pay Act must meet the fairly strict standard of proving that


                                           10
she performed substantially similar work for less pay.”). The determination of

whether jobs are substantially equal focuses upon the primary duties of the jobs at

issue, “not duties that are incidental or insubstantial . . . .” Arrington v. Cobb

County, 139 F.3d 865, 876 (11th Cir. 1998). While formal job titles and job

descriptions are relevant to the inquiry of whether two jobs are substantially

equivalent, they are not dispositive.            Miranda, 975 F.2d at 1533 (quotation

omitted). Finally, a plaintiff does not have to show discriminatory intent to prove

her prima facie case. Id. (citing Mitchell v. Jefferson Cty. Bd. of Educ., 936 F.2d

539, 547 (11th Cir. 1991)).

       The defendants do not dispute that the Board paid the plaintiffs less than

they paid Collier, or that the plaintiffs and Collier worked under similar conditions.

See doc. 34 at 11. Consequently, the only issue in dispute is whether the plaintiffs

and Collier performed substantially equal jobs.

       The defendants argue that Collier’s job was not substantially equal to the

plaintiffs’ jobs because he had more responsibilities than the plaintiffs, including

the twenty-three specific job duties Collier contends he performed without any

assistance from the plaintiffs. Id. at 12. 2 The plaintiffs refute this contention, and

assert that they and Collier were collectively responsible for the day-to-day

2
  Collier attests that he was also responsible for salary schedules prior to 1999. Doc. 34-1 at 1.
See also doc. 37-5 at 3. But, because the plaintiffs started working for the Board in 1999 or later,
Collier’s duties before 1999 are not relevant to the determination of whether Collier and the
plaintiffs had substantially equal jobs.
                                                11
operations of the bookkeeping department, such as payroll, benefits, and accounts

payable activities, and that many of their tasks and responsibilities overlapped.

Docs. 37 at 5, 23; 37-5 at 6; 37-7 at 3; 37-9 at 3. However, the court must

determine whether each of the plaintiffs performed work substantially equal to

Collier’s job, not whether the plaintiffs collectively performed substantially similar

work as Collier, or whether some of their responsibilities overlapped.            See

Arrington, 139 F.3d at 876. In that respect, by their own contentions, none of the

three plaintiffs performed all twenty-three duties that Collier claims to have

performed. See docs. 34-1 at 1-2; 37-5 at 2-3, 6; 37-7 at 4-6; 37-9 at 3-5. Rather,

based on the plaintiffs’ affidavits and the record before the court, Eckl performed

only seven of those twenty-three duties, VanDerVelde performed ten, and West

performed sixteen. See id. Moreover, the plaintiffs’ affidavits do not provide

sufficient information about other duties they performed for the court to determine

whether, in light of those duties, each of the plaintiffs and Collier performed

substantially equal work. See docs. 37-5; 37-7; 37-9. As a result, the plaintiffs

have not shown that a question of material fact exists with respect to their prima

facie claims.

      Perhaps to avoid that conclusion, the plaintiffs point out that, just like

Collier, they each have a bachelor’s degree in a business-related field. See doc. 37

at 7-9. That similarity between the plaintiffs and Collier is not sufficient to create


                                         12
a question of fact with respect to their Equal Pay Act claims because, in

determining whether jobs are substantially similar, the court looks to the actual job

duties performed, not “the skills and qualifications of the individual employees

holding those jobs.”     Miranda, 975 F.2d at 1533 (citing Brock v. Georgia

Southwestern College, 765 F.2d 1026, 1032 (11th Cir. 1985)). Thus, the plaintiffs’

arguments related to their qualifications do not save their claims, and the

defendants are entitled to summary judgment on the Equal Pay Act claims based

on the disparity between the plaintiffs’ and Collier’s salaries.

IV.   CONCLUSION AND ORDER

      Based on the foregoing, the plaintiffs’ motion to strike, docs. 36 (Case No.

3:17-cv-00051-AKK; 24 (Case No. 3:17-cv-01232-AKK), is DENIED.                   The

defendants’ motion for summary judgment, doc. 33 (Case No. 3:17-cv-00051-

AKK); doc. 23 (Case No. 3:17-cv-01232-AKK), is GRANTED IN PART, and the

Equal Pay Act claims based on the pay disparity between the plaintiffs and Collier

are DISMISSED WITH PREJUDICE. The gender discrimination claims under

Title VII and retaliation claims under Title VII and the Equal Pay Act will proceed

to a jury trial on June 24, 2019 at 9:00 a.m. at the John McKinley Federal

Building in Florence, Alabama. The pre-trial conference is SET for May 2, 2019

at 2:00 p.m. at the federal courthouse in Huntsville, Alabama. The court directs




                                          13
the parties to the Standard Pretrial Procedures governing all pretrial deadlines,

which is attached as Exhibit A.

      DONE the 22nd day of March, 2019.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       14
                                   EXHIBIT A

                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA

                           PRE-TRIAL DOCKET
                    HON. ABDUL K. KALLON, PRESIDING

                          HUNTSVILLE, ALABAMA

       This case is set for a pre-trial hearing pursuant to Rule 16 of the Federal
Rules of Civil Procedure. A conference-type hearing will be held in chambers in
the federal courthouse in Huntsville, Alabama at the time indicated.

       The hearing will address all matters provided in Rule 16, including the
limitation of issues requiring trial, rulings on pleading motions, and settlement
possibilities.

       Counsel attending the conference are expected to be well-informed about the
factual and legal issues of the case, and to have authority to enter appropriate
stipulations and participate in settlement discussions. Counsel appearing at the
conference will be required to proceed at trial notwithstanding the naming of
others as designated trial counsel.

      Promptly upon receipt of this notice, plaintiff’s counsel is to initiate
discussions with other counsel aimed at ascertaining which basic facts are not in
dispute, at clarifying the parties’ contentions (for example, just what is denied
under a “general denial”) and at negotiating workable procedures and deadlines for
remaining discovery matters. At least four (4) business days in advance of the
conference, plaintiff’s counsel is to submit to chambers (via email at
kallon_chambers@alnd.uscourts.gov) a proposed Pre-trial Order in Word or
WordPerfect format, furnishing other counsel with a copy. It is anticipated that in
most cases the proposed order, with only minor insertions and changes, could be
adopted by the court and signed at the close of the hearing.

       A sample of a proposed Pre-trial Order is available on the Chamber web site
(http://www.alnd.uscourts.gov/content/judge-abdul-k-kallon) to illustrate the
format preferred by the court and also to provide additional guidance and
instructions. Each order must, of course, be tailored to fit the circumstances of the
individual case.
                                         15
       Counsel drafting this proposed order should consider the utility this
document will provide for the litigants, the jury, and the court alike. The court
anticipates using the pretrial order to (1) identify and narrow the legal and factual
issues remaining for trial, and (2) provide jurors with the legal and factual context
of the dispute. This order should not revisit at length arguments made in previous
filings with the court, nor should it serve as another venue for adversarial
posturing. Pretrial orders should be simple, short, and informative.

     IN ANY CASE WHERE COUNSEL HAVE ANNOUNCED
SETTLEMENT TO THE COURT, A CONSENT JUDGMENT IN
SATISFACTORY FORM MUST BE PRESENTED TO THE COURT PRIOR TO
THE SCHEDULED TRIAL DATE; OTHERWISE, THE CASE WILL BE
DISMISSED WITH PREJUDICE.




                                         16
